DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2. This Office Action is in response to Applicants remarks 3/10/21. Claims 5, 6, 9, 10, 12, 15, 17, 18, 20 and 22-28 are pending 
Rejections Withdrawn
	3. Applicants claim amendments and arguments have necessitated the withdrawal of the rejections of record.
Reasons for Allowance 	
4. The following is an examiner’s statement of reasons for allowance: Prior art of record does not fairly suggest histidine buffer (pH 6.0) containing 150 to 200 mg/ml MRA (tocilizumab) The antibody composition used also comprises 50 to 300mM arginine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. Claims 5, 6, 9, 10, 12, 15, 17, 18, 20 and 22-28 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/          Examiner, Art Unit 1645  

/GARY B NICKOL/           Supervisory Patent Examiner, Art Unit 1645